Fourth Court of Appeals
                                 San Antonio, Texas
                                      March 23, 2021

                                    No. 04-20-00311-CV

                                  Margaret Fay GUIDRY,
                                        Appellant

                                             v.

                                Edward James GUIDRY, Jr.,
                                         Appellee

                    From the 452nd District Court, Menard County, Texas
                                 Trial Court No. 2018-05589
                               James L. Rex, Judge Presiding


                                      ORDER

       On March 17, 2021, Margaret Faye Guidry filed a “Motion to Stay Order Pending
Appeal.” In order to stay enforcement of a final judgment pending appeal, a party must comply
with Texas Rule of Appellate Procedure 24 and Ms. Guidry has failed to do so. TEX. R. APP. P.
24. Accordingly, the motion is DENIED.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of March, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court